Citation Nr: 1041864	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable disability rating for a kidney 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to June 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that established service connection for a 
kidney disorder (focal segmental glomerusclerosis with chronic 
renal insufficiency with hypertension), and assigned a 0 percent 
disability evaluation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an increased 
rating in excess of 0 percent for a kidney disorder.  

The Veteran contends that her kidney condition is worse than the 
0 percent evaluation assigned.  The Veteran was initially awarded 
service connection for a kidney disorder (focal segmental 
glomerusclerosis with chronic renal insufficiency with 
hypertension) in the June 2005 rating decision.  In a January 
2008 supplemental statement of the case, the RO continued the 0 
percent evaluation, which is currently on appeal to the Board.  
The Veteran filed a timely notice of disagreement with the 0 
percent rating in May 2006 and perfected her appeal in April 
2007.

The Veteran was last given a VA examination in May 2007 in order 
to establish the severity of her service-connected kidney 
condition.  The Veteran contends that this examination did not 
accurately portray the current status of her disability.  The 
Veteran stated that she does not believe that the affect her 
conditions has on her social and industrial abilities were taken 
into consideration when she was evaluated and rated.  
Additionally, the RO did not take Veteran's most recent VA 
treatment records into account when they were readjudicating the 
Veteran's case in the January 2008 supplemental statement of the 
case.  

In this particular case, the May 2007 VA examination is too 
remote in time to address the current severity of the Veteran's 
service-connected kidney disorder.  See  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the Veteran's contention that her disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, the Board must remand 
this matter to afford the Veteran an opportunity to undergo a VA 
examination to assess the current nature, extent and severity of 
her kidney disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of her claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Additionally, the Board observes that the Veteran's service-
connected kidney disorder has been rated by analogy under the 
diagnostic criteria pertaining to atherosclerotic renal disease 
and glomerulonephritis, which are evaluated as renal dysfunction.  
Significantly, she has presented evidence that her disability is 
also productive of urine leakage and urinary tract infections.  
Accordingly, the Board finds that, on remand, the Veteran should 
be afforded an additional VA examination with specific findings 
responsive to the diagnostic criteria governing obstructive 
voiding and urinary tract infections.  Thereafter, the Veteran's 
claim should be readjudicated with appropriate consideration of 
all applicable rating criteria.  

Next, the Board observes that in a March 2007 statement, the 
Veteran's representative specifically contended that the rating 
assigned for the Veteran's kidney disorder does not reflect how 
that condition affects her social and industrial functioning.  
Accordingly, the Board finds it necessary to consider whether 
referral for extraschedular consideration is warranted with 
respect to the Veteran's kidney disorder.  VA may consider an 
extraschedular rating in cases that are exceptional, such that 
the standards of the rating schedule appear to be inadequate to 
evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2010).  
Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited 
to cases in which it is impractical to apply the regular 
standards of the rating schedule because there is an exceptional 
or unusual disability picture, with such related factors as 
frequent hospitalizations or marked interference with employment.

Significantly, the Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1). On the contrary, when an 
extraschedular rating may be warranted, the Board must refer the 
case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 
377 (1996).

The United States Court of Appeals for Veterans Claims (Court) 
has set forth a three-step test for determining whether to refer 
a case for consideration of an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111 (2009).  First, the VA adjudicating body 
must decide whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
adjudicators must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as 'governing norms.'  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b) (2010).

After careful consideration of the evidence of record, the Board 
finds that additional development is necessary to determine 
whether referral for extraschedular consideration is warranted 
for the Veteran' service-connected kidney disorder.  
Specifically, the Veteran should be afforded a VA examination 
that specifically addresses what impact, if any, her kidney 
disorder has on her ability to obtain and maintain employment and 
whether that condition is productive of frequent, if any, 
hospitalizations.  

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that no VA medical records 
of the Veteran's kidney condition have been associated with the 
claims folder, since the April 2007 VA examination.  Because it 
appears that there may be outstanding VA medical records dated 
after April 2007 that may contain information pertinent to her 
claim, those records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The appellant should also be offered the opportunity to 
submit any private treatment records in support of her claim.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated from 
April 2007 to the present.  Any attempts to 
obtain these records and responses received 
thereafter should be associated with the 
appellant's claims file.  The Veteran should 
also be offered the opportunity to submit any 
private treatment records in support of her 
claim.

2)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
a VA examination to determine the current 
level of severity of her service-connected 
kidney condition.  The VA examiner should 
thoroughly review the Veteran's claims file 
as well as a complete copy of this REMAND.  
The VA examiner should note this has been 
accomplished in the VA examination report.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the VA 
examiner, should be accomplished.  The VA 
examiner is requested to review all pertinent 
records associated with the claims file and 
to report complaints and clinical findings in 
detail.  Specifically, the examiner should 
identify all manifestations of the Veteran's 
kidney disability, to specifically include 
whether it is productive of renal 
dysfunction, obstructive voiding, urinary 
tract infections, or hypertension.  

Additionally, the examiner should be asked to 
express an opinion as to how the Veteran's 
service-connected kidney disability impact 
the Veteran's activities. The examiner should 
state, whether  in their opinion, the 
service-connected disability prevents the 
Veteran from engaging in substantially 
gainful employment. Additionally, the 
examiner should state whether the Veteran's 
disability is productive of frequent 
hospitalizations.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations, to 
include 38 C.F.R. § 4.115(b).  Additionally, 
the AMC should expressly consider whether 
referral for extraschedular consideration is 
warranted with respect to the Veteran's 
kidney disorder.  Thereafter, the AMC should 
provide the Veteran and her representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



